Order, Supreme Court, New York County (Louis York, J.), entered November 22, 2000, which, insofar as appealed from, granted plaintiff’s motion for partial summary judgment on his cause of action for breach of contract to the extent of awarding him $60,000, and directed a hearing on whether plaintiff is entitled to additional damages under that cause of action, unanimously affirmed, with costs.
There is no ambiguity in the contract term providing for the return of the amount of plaintiff’s initial investment in defendants’ corporation upon his termination by defendants, and the motion court correctly found that plaintiff’s first cause of action for breach of contract sought damages that included the $60,000 amount of such investment. However, the additional contract term providing for payment of “25% of stock and profit” to plaintiff is ambiguous, and a hearing is required to ascertain the parties’ intent in that regard. Concur — Rosenberger, J. P., Tom, Andrias, Ellerin and Wallach, JJ.